Citation Nr: 0206086	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  00-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for residuals of a 
right eye injury.

(The issue of entitlement to service connection for jaundice 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active duty from February 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Board is undertaking additional development of the 
veteran's claim of entitlement to service connection for 
jaundice pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When the additional development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
the issue of entitlement to service connection for jaundice.


FINDING OF FACT

A right shoulder disability and residuals of a right eye 
injury have been shown to be causally related to the 
veteran's military service.


CONCLUSIONS OF LAW

1.  A right shoulder injury was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

2.  A right eye injury was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.159).  In 
light of the following decision, there is no prejudice to the 
veteran by the Board proceeding with appellate review at this 
time without action to comply with the additional 
notice/development provisions of this new legislation.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Right Shoulder Disability

At an August 1999 VA joints examination, the veteran stated 
that during service he experienced "burning shrapnel that 
entered his right supraclavicular region near his right 
shoulder."  The veteran remarked that his shoulder had 
become more and more difficult to move since that time; he 
complained of significant pain "when trying to raise his arm 
past horizontal."  Physical examination revealed "what 
appears to be a cutaneous vascular formation where the 
patient had received his right supraclavicular shrapnel 
wound."  The assessment was right shoulder shrapnel wound 
with likely rotator cuff abnormalities.  

The Board observes that the veteran's service medical records 
do not specifically indicate that the veteran's right 
shoulder was injured during the June 1945 combat-related 
shell fragment wound incident.  However, the service medical 
records do document a shell fragment injury (to include the 
right hand and left upper extremity), and the Board notes 
that there does not appear to be an alternative explanation 
for the finding "what appears to be a cutaneous vascular 
formation where the patient had received his right 
supraclavicular shrapnel wound" anywhere in the veteran's 
claims file.  As such, and in light of the August 1999 VA 
examiner's comments, the Board finds that service connection 
for a right shoulder disability is warranted.

II.  Right Eye Disability

At an August 1999 VA eye examination, the veteran indicated 
that during service he "got shrapnel in both eyes, but the 
right seemed more injured than the left."  The veteran 
stated that shortly thereafter more pieces of metal came out 
of his eyes at varying lengths of time.  He also stated that 
following his discharge from service his local doctor had 
"removed metal from his eyes."  Examination of the right 
eye revealed that vision was counting fingers at 50 
centimeters.  There was a large white macular scar in the 
center of the retina.  The diagnosis was a large macular scar 
in the retina of the right eye.  Decreased vision in the 
right eye since injury to eyes in World War II was also 
noted.

While the veteran's service medical records do not 
specifically document a right eye injury related to the June 
1945 shell fragment injury, the August 1999 VA examiner has 
linked residuals of a right eye injury to the veteran's 
service.  The veteran has indicated that he received 
treatment for his eyes shortly following service, and the 
August 1999 VA examiner has evidently found that the 
veteran's credibility as an informant for purposes of his 
prior treatment and evaluation was considered good.  As such, 
it appears to the Board that the August 1999 VA examiner's 
opinion was not based solely on history provided by the 
veteran, but was made in the context of his medical 
knowledge.  As such, the Board finds that service connection 
for residuals of a right eye injury is warranted.

In reaching these determinations, the Board has resolved all 
reasonable doubt in the veteran's favor and has also 
considered the provisions of 38 U.S.C.A. § 1154(b) which 
provides a relaxed evidentiary standard of proof to determine 
service connection for injuries alleged to have been incurred 
in combat.


ORDER

Service connection for residuals of a right shoulder injury 
is granted.

Service connection for residuals of a right eye injury is 
granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

